Bischoff, J.
The questions presented on this appeal, while not entirely novel, having in the main been settled by the decisions of the highest appellate court of this state, yet present some features not clearly embraced within those decisions; and for the reason that the liability of the defendant is highly penal, and that many other pending actions, arising out of the subject-matter of this appeal, will, in their result, depend upon the adjudication in this case, I think that permission should be extended to the appellant to appeal to the court of appeals. Jackson v. Purchase, 1 Hilt. 357. All concur.